Title: From Louisa Catherine Johnson Adams to Harriet Welsh, 1 August 1816
From: Adams, Louisa Catherine Johnson
To: Welsh, Harriet


				
					
					Ealing 1st. August 1816
				
				I ought to have thanked you long ago my Dear Harriet for your very obliging Letter announcing the recovery of Mrs. Adams for which news as you rightly and kindly judged we were very anxious I am happy to find by the last accounts that she is once more restored to health and I hope that the Summer weather will reanimate her could she bear the journey I think towards Winter she should move farther South and I have no doubt that it would be of the most essential service to her and she might travel as Slow as she pleased. it would cheer up her spirits and renew her life.I saw your Brother John for a few minutes on his flying visit through London and was sorry to learn my old friend Charlotte was in such bad health do pray remember me most affectionately to her and to your father and Mother whom I ever remember with gratitude and esteem for all their kindness to me and mine more especially to my Sisters who had no claim whatever to their kind attentions My Boys always speak of you with the greatest affection and I know nobody except their Grand Parents that they seem to regret so much.Present my Compliments to your Brothers and believe me ever / most sincerely yours
				
					L C Adams.
				
				
			